                             THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO



     DOBLE SEIS SPORT TV, INC., et al.,

       Plaintiffs,

       v.
                                                                       Civil No. 18-1432 (ADC)
     COMMONWEALTH OF PUERTO RICO,
     et al.,

       Defendants.



                                            OPINION AND ORDER

I.          INTRODUCTION

            In the instant case, plaintiffs Doble Seis Sport TV, Inc., and multiple other licensees of

electronic game machines in Puerto Rico (“plaintiffs”) challenge the constitutionality of Puerto

Rico Act No. 108 of August 23, 2017, PR Laws Ann., tit. 13 § 31712 (“Law 108”), 1 under the

Fourteenth Amendment (“Fourteenth Amendment”) of the United States Constitution (“the

Constitution”) and the bill of attainder prohibition under the Constitution’s Article 1, Section 10.

See ECF No. 23. In essence, plaintiffs allege that insofar as Law 108 raises from $300 to $3,000 the




1Law 108 amends the statute that establishes annual license fees for coin operated game machines to reclassify them
and allow for fee increases starting on July 1, 2017. The specific provision at issue in this case pertains to electronic
game machines operated by coins or tokens, for use by adults, where the player’s abilities or skills significantly
affect the final result of the game, and which do not have violent or sexual content. See ECF No. 51-1; Puerto Rico
Administrative Determination 18-08 04/30/2018, St. & Local Tax PR 18-08, 20XX WL 14333947.
Civil No. 18-1432 (ADC)                                                                        Page 2


cost of the annual license fee for each electronic game machine that is object of this case, their

due process and equal protection rights under the Fourteenth Amendment are being violated by

defendants. Id. As stated in the second amended complaint, “[p]laintiffs are being forced to

renew their licenses at a markup of thirty (30) times their original price, while multinational

corporations and its local franchises are allowed to buy and renew their licenses for the same

type of machines and of machines with games that contain violent material for only $300 each.”

Id. at 12. Moreover, plaintiffs allege that Law 108 is an unconstitutional bill of attainder because

“it single[s] out a particular group of license holders and impos[es] upon them a confiscatory

and unjustified license fee.” Id. at 11.

       On March 12, 2019, the Court issued an Opinion and Order (“O & O”), ECF No. 51,

denying a motion for preliminary injunction by plaintiffs Doble Seis Sport TV, Inc., and multiple

other licensees of electronic game machines in Puerto Rico (“plaintiffs”). ECF No. 4. In

accordance with the standard of review of a motion for preliminary injunction, the Court

considered the likelihood of success on the merits of plaintiff’s claims, for which it issued

holdings of fact and law regarding plaintiffs’ claims. ECF No. 51 at 4-11. Such holdings are the

law of the case; the Court hereby incorporates the same below as deemed pertinent for the

matter at hand. See, e.g., United States v. Moran, 393 F.3d 1, 7 (1st Cir.2004); Ellis v. United States,

313 F.3d 636, 646 (1st Cir. 2002).

       Pending before the Court is a motion for dismissal under Fed. R. Civ. P. 12(b)(6) by

codefendants Commonwealth of Puerto Rico and Hon. Raúl Maldonado-Gautier in his official
Civil No. 18-1432 (ADC)                                                                      Page 3


capacity (“defendants”), plaintiff’s opposition, and codefendants’ reply to the opposition. ECF

Nos. 25, 31, 43. For the reasons discussed below, the Court GRANTS IN PART codefendants’

motion to dismiss, ECF No. 25.

II.    STANDARD OF REVIEW

       In reviewing a Rule 12(b)(6) motion to dismiss, courts “accept as true all well-pleaded

facts alleged in the complaint and draw all reasonable inferences therefrom in the pleader’s

favor.” Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49, 52–53 (1st Cir. 2013) (citation and

internal quotation marks omitted). Courts “may augment these facts and inferences with data

points gleaned from documents incorporated by reference into the complaint, matters of public

record, and facts susceptible to judicial notice.” Id. (citation and internal quotation marks

omitted). “While detailed factual allegations are not necessary to survive a motion to dismiss

for failure to state a claim, a complaint nonetheless must contain more than a rote recital of the

elements of a cause of action” and “must contain sufficient factual matter to state a claim to

relief that is plausible on its face.” Id. (additional citations and internal quotation marks omitted)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)).

       To ascertain plausibility, “the court must sift through the averments in the complaint,

separating conclusory legal allegations (which may be disregarded) from allegations of fact

(which must be credited).” Id. Then, “the court must consider whether the winnowed residue

of factual allegations gives rise to a plausible claim to relief.” Id. (noting that a complaint need

not “establish a prima facie case” to defeat a rule 12(b)(6) motion to dismiss). “If the factual
Civil No. 18-1432 (ADC)                                                                     Page 4


allegations in the complaint are too meager, vague, or conclusory to remove the possibility of

relief from the realm of mere conjecture, the complaint is open to dismissal.” S.E.C. v. Tambone,

597 F.3d 436, 442 (1st Cir. 2010) (en banc). However, a court may not “attempt to forecast a

plaintiff’s likelihood of success on the merits; ‘a well-pleaded complaint may proceed even if…

a recovery is very remote and unlikely.’” Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 13 (1st

Cir. 2011) (omission in original) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

III.   DISCUSSION

       1.    Plaintiffs Fail to State a Plausible Claim of Violation of their Substantive and/or
       Procedural Due Process Rights.

       The Fourteenth Amendment provides that “[n]o State shall . . . deprive any person of life

liberty or property without due process of law; nor deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend XIV. The substantive component of due process

protects against “certain government actions regardless of the fairness of the procedures used to

implement them.” Daniels v. Williams, 474 U.S. 327, 331 (1986). There are two theories under

which a plaintiff may bring a substantive due process claim. Under the first, a plaintiff must

demonstrate a deprivation of an identified liberty or property interest protected by the

Fourteenth Amendment. Pittsley v. Warish, 927 F.2d 3, 6 (1st Cir. 1991) (citing Meyer v. Nebraska,

262 U.S. 390, 399 (1923)). Under the second, a plaintiff is not required to prove the deprivation

of a specific liberty or property interest, but rather, he must prove that the state’s conduct
Civil No. 18-1432 (ADC)                                                                                     Page 5


“shocks the conscience.” Pittsley, 927 F.2d at 6 (quoting Rochin v. California, 342 U.S. 165, 172

(1952)).

        Procedural due process requires that the procedures provided by the state in executing

the deprivation of a vested interest in life, liberty, or property are adequate in light of the affected

interest. Pittsley, 927 F.2d at 6; Reardon v. United States, 947 F.2d 1509, 1517-18 (1st Cir. 1991). As

such, the Court determines if there is available an adequate remedy under Commonwealth of

Puerto Rico law; if there is, it is fatal to a procedural due process claim. See Smith v. Massachusetts

Dep't of Correction, 936 F.2d 1390, 1402 (1st Cir. 1991); see also Albright v. Oliver, 975 F.2d 343, 347

(7th Cir. 1992) (“The multiplication of remedies for identical wrongs, while gratifying for

plaintiffs and their lawyers, is not always in the best interest of the legal system or the nation.”),

aff'd, 510 U.S. 266 (1994). Quite simply, “a procedural due process claim may not be redressed

under section 1983 where an adequate state remedy exists.” Reid v. New Hampshire, 56 F.3d 332,

341 (1st Cir. 1995).

        In the instant case, plaintiffs fail to articulate in their amended complaint, or in any

subsequent motion, the specific life, liberty, or property interest protected by the Fourteenth

Amendment that they seek to safeguard by their request for preliminary injunction. See ECF

Nos. 4, 23, 31, 48. 2 Instead, their due process claim is predicated on a challenge to a substantial

increase in a particular classification of electronic game machine license fees which, plaintiffs


2 Plaintiffs’ failure is notable considering defendants’ repeated assertions in their opposition to plaintiffs’ request
for preliminary injunction, motion to dismiss, and reply to opposition to motion to dismiss as to a lack of an
identifiable life, liberty, or property interest in plaintiffs’ claim. See ECF Nos. 15 at 6; 25 at 5; 32 at 4.
Civil No. 18-1432 (ADC)                                                                   Page 6


contend, will put them out of business if it is not stopped by the Court. ECF Nos. 23 at 12; 31 at

12; 48 at 4. However, even assuming that plaintiffs have a Fourteenth Amendment right to

specific license fees that they deem affordable, applicable law provides an administrative

procedure and judicial review through which plaintiffs may pursue their claims with the

Commonwealth of Puerto Rico. See PR Laws Ann., tit. 13 §§ 33051, 33061. Plaintiffs contend that

the remedies available under Puerto Rico law are futile, given the Commonwealth of Puerto

Rico’s insolvency and the unduly long length of administrative and legal procedures in the local

forums. ECF Nos. 4 at 12; 31 at 11-13. However, even if true, that allegation does not raise a

claim upon which relief can be granted for violation of procedural due process rights insofar as

the statute in question provides for administrative and judicial remedies nonetheless, regardless

of how lengthy the process may be. See Smith, 936 F.2d at 1402.

       Moreover, plaintiffs’ substantive due process claim is based on plaintiffs’ contention that

the license fee increase is so extreme, arbitrary, and discriminatory that it shocks the conscience

under applicable standards. ECF Nos. 31 at 9-11; 48 at 3-4. However, as stated by the First

Circuit,

       We have held, with a regularity bordering on the monotonous, that the substantive
       due process doctrine may not, in the ordinary course, be invoked to challenge
       discretionary permitting or licensing determinations of state or local
       decisionmakers, whether those decisions are right or wrong. While we have left
       the door slightly ajar for truly horrendous situations, any permit or license denial,
       no matter how unattractive, that falls short of being “truly horrendous” is unlikely
       to qualify as conscience-shocking.
Civil No. 18-1432 (ADC)                                                                        Page 7


Pagán v. Calderón, 448 F.3d 16, 32-33 (1st Cir. 2006) (citations omitted). As such, plaintiffs also fail

to state a plausible claim under Fed. R. Civ. P. 12(b)(6) of violation of substantive due process

rights.

          2.    Plaintiffs’ Claim of Law 108’s Unconstitutionality as a Bill of Attainder is
          Meritless.

          Plaintiffs allege as follows:

          From a reading of the Statement of Motives of Act No. 108 of 2017 it is clear that
          the legislative intent was to punish the holders of the licenses mentioned in the
          Complaint for making legally approved modifications to their equipment in order
          to be able to qualify for a license under Article 3050.02. The Puerto Rico legislature
          accuses the holders of this type of license of having desisted (in quotation marks)
          of giving out prizes to their clients (also in quotation marks) in order to avoid
          paying a higher license fee. In other words, the legislature is clearly accusing the
          holders of this type of license of violating the Puerto Rico Games of Chance Law
          and tries to use Act No. 108 as punishment and as a deterrent to this alleged illegal
          conduct. Raising this license fee thirty (30) times its original price is clearly
          intended to punish any person or entity that intends to operate this legal and
          authorized type of electronic machine. Thus, the statute does not further any other
          non-punitive measure . . . .

ECF No. 4 at 9. Based on the above, plaintiffs contend that Law 108 is an unconstitutional bill of

attainder in violation of Article 1, Section 10 of the United States Constitution. ECF Nos. 4 at 8-

10; 31 at 13-14.

          In essence, the constitutional provision in question prohibits states from enacting laws

that intend to punish an identifiable person or group without providing judicial process

safeguards. See Nixon v. Administrator of General Services, 433 U.S. 425, 468-75 (1977). Nonetheless,

“[h]owever expansive the prohibition against bills of attainder, it surely was not intended to
Civil No. 18-1432 (ADC)                                                                       Page 8


serve as a variant of the equal protection doctrine, invalidating every Act of Congress or the

States that legislatively burdens some persons or groups but not all other plausible individuals.”

Id. at 471. In that respect, Law 108 is not a bill of attainder, given that as discussed above, the

statute is neutral on its face, applying without distinction to all licensees of the electronic game

machines subject to it. Additionally, it provides mechanisms of administrative and judicial

review before the Commonwealth of Puerto Rico for those licensees who wish to challenge the

new fees.

       Furthermore, upon review of Act No. 108’s statement of legislative intent, the Court

concludes that it furthers a legitimate state interest. Specifically, as correctly asserted by

defendants,

       One of [Law 108’s] intentions, along with increasing license fees across the board,
       was to reclassify the types of licenses for electronic gaming machines. To wit, the
       Statement of Purpose of [Law 108] indicates that the trend between 2011 and 2017
       was for more and more licenses for electronic gaming machines to be requested,
       with a fee of $100.00, and less and less for adult entertainment gaming machines,
       with a fee of $2,500.00. The 2011 law defined adult entertainment gaming machines
       as having to reward or compensate whoever played them. This created a loophole
       whereby operators could remove the reward feature from the machine and apply
       for a lower fee license. That is why there were 1,002 licensed electronic gaming
       machines and 8,355 adult entertainment machines in Puerto Rico in 2009, and now
       those numbers have changed to over 23,000 and 0, respectively. Law 108 removed
       that loophole by reclassifying the licenses for electronic gaming machines. Under
       the new framework, [p]laintiffs fall under Article 3050.02(a)(2)(C) and the fee is
       $3,000.00. 13 L.P.R.A. § 31712 . . . . It is evident that the statute does not single out
       a person or group of persons and it does not intend to punish anyone.
       Furthermore, the Puerto Rico Legislature acted within its constitutional powers
       when passing said law.
Civil No. 18-1432 (ADC)                                                                       Page 9


ECF No. 15 at 7-8. In short, plaintiffs’ claim that Law 108 is an unconstitutional Bill of

Attainder is meritless and, as such, warrants dismissal pursuant to Fed. R. Civ. P. 12(b)(6).

   3. Plaintiffs’ Claim of Violation of Equal Protection Rights

       Under the equal protection clause of the Fourteenth Amendment, “persons similarly

situated must be accorded similar governmental treatment.” Marrero-Gutiérrez v. Molina, 491

F.3d 1, 9 (1st Cir. 2007). For an equal protection claim to be actionable, a plaintiff must adequately

allege that: “(1) the person, compared with others similarly situated, was selectively treated; and

(2) that such selective treatment was based on impermissible considerations such as race,

religion, intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith

intent to injure a person.” Freeman v. Town of Hudson, 714 F.3d 29, 38 (1st Cir. 2013) (citations and

internal quotation marks omitted).

       Plaintiffs aver that they are “being forced to renew their licenses at a markup of thirty (30)

times their original[ ] price, while multinational corporations and its [sic] local francishes are

allowed to buy and renew their licenses for the same type of machines . . . for only $300 each.”

ECF No. 23 at 10-11; see also ECF Nos. 31 at 8-9; 48 at 2. While plaintiffs have not expressly stated

the protected category under which they raise their equal protection claim, the Court deems that

it is the citizenship of the plaintiff corporations vis-à-vis that of “the multinational corporations,”

which are presumably not Puerto Rico citizens. See id. Nonetheless, the statute in question does

not establish any distinction among licensees based on their citizenship or any other protected

category. See ECF No. 51-1, certified English translation of Law 108; Puerto Rico Administrative
Civil No. 18-1432 (ADC)                                                                         Page 10


Determination 18-08 04/30/2018, St. & Local Tax PR 18-08, 20XX WL 14333947. In fact, the only

distinctions under Law 108 that determine the amount of annual license fee to be paid are based

on the different types of electronic game machines subject to annual fees, regardless of who

applies for the license. See id. As such, the Court holds that Law 108 is neutral on its face in that

regard. Moreover, as correctly averred by defendants, plaintiffs “fail to offer any factual

allegation that would support” their claim of disparate treatment under the equal protection

clause. ECF No. 15 at 2; see also ECF Nos. 25 at 4, 7-8; 32 at 3. In that respect, plaintiffs’ allegations

seem to entail bare assertions, not well pleaded facts that should be taken as true under Rule

12(b)(6) standards. See Rodríguez-Reyes, 711 F.3d at 52–53.

       Notwithstanding the above, in an abundance of caution, THE COURT GRANTS

PLAINTIFFS SIXTY (60) DAYS TO CONDUCT DISCOVERY. The discovery shall be

conducted in full compliance with the Federal Rules of Civil Procedure and strictly limited to

what is pertinent to plaintiffs’ allegations of violation of equal protection of law as pleaded in

the second amended complaint. Defendants are to cooperate fully with plaintiffs’ discovery.

Upon conclusion of the authorized discovery and within the deadline established herein,

defendants shall show cause as to why the Court should not grant defendants’ motion to

dismiss under Fed. R. Civ. P. 12(b)(6) regarding the claim of violation of equal protection

rights. Extensions of time shall not be granted absent exigent circumstances.
Civil No. 18-1432 (ADC)                                                                     Page 11


IV.        CONCLUSION

          Defendants’ motion to dismiss under Fed. R. Civ. P. 12(b)(6), ECF No. 25, is hereby

GRANTED IN PART. Specifically,

   (i)       The Court GRANTS defendants’ motion regarding plaintiffs’ procedural due process,

             substantive due process, and Bill of Attainder claims;

   (ii)      The Court GRANTS plaintiffs a term of 60 days to conduct discovery regarding

             plaintiffs’ allegations of violation of equal protection of law as pleaded in the second

             amended complaint; and

   (iii)     Upon conclusion of the aforementioned discovery within the given deadline, plaintiffs

             shall SHOW CAUSE as to why the Court should not grant defendants’ motion to

             dismiss regarding the claim of violation of equal protection rights.

          SO ORDERED.

          At San Juan, Puerto Rico, on this 13th day of August, 2019.

                                                     S/AIDA M. DELGADO-COLÓN
                                                     United States District Judge
